Citation Nr: 0016138	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-06 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by nose bleeds.  

2.  Entitlement to service connection for the claimed 
residuals of pneumonia.  

3.  Disagreement with the initial rating assigned for the 
service-connected migraine/tension headaches.  

4.  Disagreement with the initial rating assigned for the 
service-connected diverticulosis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to 
January 1996 when he retired due to disability.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating action of the RO.  

In May 2000, the veteran withdrew his request for a hearing 
before a Member of the Board at the RO.  



REMAND

The veteran alleges that his service-connected 
migraine/tension headaches  and diverticulosis are each more 
severe than the currently assigned ratings reflect.  He 
asserts that he is unable to work due to his headache 
disorder.  

The record shows that the veteran was medically retired from 
service due to migraine/tension headaches.  It was indicated 
that headaches occurred daily and interfered with the 
veteran's ability to perform his duties.  In a VA examination 
of September 1997, it was noted that the veteran was 
experiencing significant industrial inadaptability due to his 
headache disorder.  The most recent VA examination regarding 
the disability was conducted in July 1999.  At that time the 
veteran reported that he was working.  The assessment was 
that of chronic headaches.  

The Board finds that the veteran's claims for increased 
ratings are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The duty to assist the claimant in obtaining and 
developing facts and evidence to support his claim includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The veteran should be afforded VA examinations in order to 
determine the current extent of his service-connected 
headaches and diverticulosis.  In light of the need for 
additional examinations, the RO also should obtain all 
pertinent treatment records regarding the service-connected 
headaches and diverticulosis for review.  

The veteran is seeking service connection for disability 
manifested by nose bleeds and for residuals of pneumonia.  
The service medical records show that the veteran was seen 
for reported recurrent nosebleeds in March, August and 
September 1995.  The veteran claims that he was treated on 
one occasion for pneumonia in service.  The service medical 
records show treatment for upper respiratory infections and 
bronchitis on numerous occasions, but there is no evidence of 
a diagnosis of or treatment for pneumonia during service.  

On VA examination in December 1996, the veteran reported that 
he had pneumonia six years earlier while serving in Korea.  
He reported that he had had either pneumonia or bronchitis 
each year since then.  The assessment included that of 
history of pneumonia.  

An April 1997 VA outpatient treatment record shows that the 
veteran reported a history of epistaxis for the previous 5 to 
6 years and had nocturnal bleeds that stopped easily.  No 
diagnosis regarding nosebleed was noted.  

The veteran's assertions are not probative as a layperson is 
not competent to proffer an opinion regarding questions of 
medical diagnosis and causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The veteran should be provided an 
opportunity to provide all medical evidence to support his 
contentions regarding the claimed disability.  See 38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).  In addition, the RO should attempt to obtain any 
pertinent treatment records.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran in order 
to obtain the names and addresses of all 
health care providers who have treated 
him for the claimed nosebleeds and 
pneumonia residuals and his service-
connected headaches and diverticulosis 
since service.  The veteran also should 
be instructed to submit all medical 
evidence which tends to support his 
assertions that he has current disability 
manifested by nosebleeds or residual 
disability due to pneumonia due to 
service. After securing the necessary 
releases, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record, 
to include all VA outpatient records.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
migraine/tension headaches.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  Detailed 
clinical findings and veteran's 
employment history should be reported in 
connection with the evaluation.  It is 
requested that the examiner offer an 
opinion as to the whether the service-
connected headache disorder precludes the 
veteran from doing substantially gainful 
employment.  A complete rationale for all 
opinions expressed must be provided.  

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the current severity of the service-
connected diverticulosis.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  A 
complete rationale for all opinions 
expressed must be provided.  

4.  Upon completion of the development 
requested hereinabove, the RO should 
review the veteran's claims.  All 
indicated development must be undertaken 
in this regard.  If any action taken 
remains adverse to the veteran, then he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case and be given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


